Case 7:20-cv-00276-KMK Document 16-4 Filed 06/11/20 Page 1of1

UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GARY SPARAGO,
Plaintiff,
V. CERTIFICATE OF SERVICE
Case No. 7:20-CV-00276
BEAVER MOUNTAIN LOG HOMES, INC.,

Defendant.

 

| hereby certify that on June 11, 2020, | electronically filed the following document with
the Clerk of the United States District Court, Southern District of New York using the
CM/ECF system:

1. Notice of Motion to Dismiss
2. Declaration of Paul J. Sweeney, Esq. with Exhibit “A”
3. Memorandum of Law

which sent notification of such filing to the following:
Brian H. Brick, Esq. — brianbrick@bricklawpllc.com and bricklawpllc@qmail.com

Oy

 
 

 

 

/Dinielle Fowl
